Citation Nr: 1046516	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  96-48 802A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to compensation based on the provisions of 38 
U.S.C.A. § 1151 for a chronic gum disease, claimed as additional 
disability due to VA medical treatment.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 




INTRODUCTION

The Veteran had active service from November 1976 to June 1981.  
This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a 1996 rating decision of the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Board of Veterans' Appeals (Board) 
denied the claim in April 2000, and the United States Court of 
Appeals for Veterans Claims (Court) vacated and remanded the case 
in February 2001.  The Board denied the claim in January 2002, 
and the Court vacated and remanded the case in January 2003.  The 
Board Remanded the claim in 2003, 2004, 2005, March 2006, October 
2006, and in 2009.  

In April 2010, the Board sought advisory medical opinion from the 
Veterans Health Administration.  The Veteran and his 
representative have been advised of the opinion provided in 
August 2010, and have responded to the conclusions expressed in 
the opinion.

After the RO issued the last supplemental Statement of the case, 
in January 2010, the Veteran submitted a July 2009 VA primary 
care note that is relevant to the issue on appeal.  VA 
regulations require that pertinent evidence submitted by the 
appellant must be referred to the agency of original jurisdiction 
for review and preparation of a SSOC unless this procedural right 
is waived in writing by the appellant.  38 C.F.R. §§ 19.37, 
20.1304 (2010).  The Veteran provided a written waiver of review 
by the agency of original jurisdiction.  Appellate review may 
proceed.


FINDINGS OF FACT

1.  VA's treatment of the Veteran included prescribing Dilantin, 
a medication known to cause gingival hyperplasia.

2.  The medical evidence establishes that the Veteran has 
experienced loss of teeth as a result of gingivitis.
3.  The medical evidence establishes that gingivitis and gingival 
hyperplasia are two different disorders which have different 
medical etiologies.

4.  The Veteran's gingivitis and resulting dental problems, to 
include tooth loss, did not result from gingival hyperplasia or 
from use of Dilantin, and is unrelated to his VA treatment. 


CONCLUSION OF LAW

The Veteran is not entitled to compensation under 38 U.S.C.A. § 
1151 for an additional disability arising from VA medical 
treatment, including disease of the gums.  38 U.S.C.A. § 1151 
(West 1991); 38 C.F.R. § 3.358 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking to establish entitlement to compensation 
based upon the provisions of 38 U.S.C.A. § 1151 for gum disease, 
which resulted in loss of teeth.  Before addressing the merits of 
the claim, the Board must address whether VA has met its duties 
to notify and assist the Veteran.

VA's duties to claimants

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession that 
pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on a 
claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

1.  Duty to notify

The Veteran submitted his claim for benefits under 38 U.S.C.A. 
§ 1151 in 1996, several years before the VCAA was enacted.  This 
claim has been continuously adjudicated for the past 14 years.  
In a letter sent to the Veteran in February 2004, the RO advised 
the Veteran of the criteria for substantiating a claim of 
entitlement to benefits under 38 U.S.C.A. § 1151.  At least five 
additional notices were issued in 2005, 2006, 2007, and 2008.  
These notices addressed all elements of required notice.  

The original claim was submitted prior to enactment of the VCAA.  
Notice compliant with the VCAA has been issued, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (where notice was not provided prior to the 
RO's initial adjudication, this timing problem can be cured by 
the Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).   
In addition to specific notices issued by the RO in compliance 
with the VCAA, the Veteran received communications which informed 
him of VA's duties to him or of the criteria required to 
substantiate his claim through Board decisions and Remands, 
through documents submitted to the Court by the Veteran's 
representative, by Court decisions, and other communications 
issued to the Veteran about his claim.  

With respect to the Dingess requirements, the Veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal until many years after he filed his original 
claim.  Such notice was issued after the Board's October 2006 
Remand and prior to the Board's May 2009 Remand.  The claim has 
been readjudicated since that notice was issued.  

The Veteran's statements demonstrate that the claimant has actual 
knowledge of the evidence required to substantiate the claimant 
issue.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009).  
Under these circumstances, the Board finds that the notification 
requirements have been satisfied as to both timing and content.

2.  Duty to Assist

VA has a duty to assist the Veteran in the development of a 
claim.  This duty includes assisting the Veteran to procure 
service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

VA has obtained associated VA treatment records with the claims 
files.  The Veteran has been afforded several VA examinations.  
Additional medical opinion was obtained from VHA in 2010.  The 
Veteran has submitted numerous statements and arguments on his 
own behalf during the 14 years of the pendency of this claim.  
The Board finds that no additional assistance is required to 
fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 

Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
Board finds that all necessary development has been accomplished, 
and therefore appellate review may proceed without prejudice to 
the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Claim for benefits under 38 U.S.C.A. § 1151

Governing law and regulations

The statute in effect at the time of the Veteran's claim provided 
that where any Veteran shall have suffered an injury, or an 
aggravation of an injury, as the result of hospitalization, 
medical or surgical treatment, or the pursuit of a course of 
vocational rehabilitation under 38 U.S.C. Chapter 31, awarded 
under any of the laws administered by VA, or as a result of 
having submitted to an examination under any such law, and not 
the result of such Veteran's own willful misconduct, and such 
injury or aggravation results in additional disability to such 
Veteran, disability or death compensation shall be awarded in the 
same manner as if such disability or aggravation were service 
connected.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 
(1996).

Although the statute was amended effective October 1, 1997, the 
amended version is less favorable to a claimant than the version 
in effect in 1996, because the amended version requires, with 
certain exceptions (such as an unforeseeable event) that a 
claimant establish negligence in the VA treatment.  See 38 
U.S.C.A. § 1151 (West 2002 & Supp. 2010).  Therefore, the 
Veteran's claim must be adjudicated under the provisions of 38 
U.S.C.A. § 1151 as they existed when he filed his claim in 1996.  
See VAOPGCPREC 40-97.  The version of the statute and regulations 
as in effect in 1996 is the only version discussed in this 
decision.

To be awarded compensation under 38 U.S.C.A. § 1151, the Veteran 
must show that VA treatment (or other qualifying event) resulted 
in additional disability.  In determining whether additional 
disability exists, the Veteran's physical condition immediately 
prior to the beginning of the hospital care, medical or surgical 
treatment, or other relevant incident in which the claimed 
disease or injury was sustained upon which the claim is based, is 
compared to the Veteran's condition after such treatment, 
examination or program has stopped.  38 C.F.R. § 3.358.  

In addition, the Veteran must show that the tooth loss and 
gingivitis is a result of the VA treatment at issue.  This does 
not require a showing of negligence, but does require that there 
be a causal connection between the VA treatment and the claimed 
disability, that the additional disability is not merely 
coincidental with the VA treatment.  38 C.F.R. § 3.358(c)(1), (2) 
(1996).  

The Board must assess the credibility and weight of all the 
evidence, including the lay and medical evidence, to determine 
its probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the Veteran.  See Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Masors v. Derwinski, 2 
Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Analysis

The Veteran contends that use of the medication Dilantin, as part 
of the prescribed VA treatment, caused a gum disorder, and that 
gum disorder resulted in the Veteran's current dental problems.  

The basic facts underlying this claim are undisputed.  As set 
forth in prior vacated Board decisions, in March 1982, the 
Veteran was involved in a motor vehicle accident.  He was treated 
at a private facility and then transferred to the Hines VA 
Medical Center (VAMC) in April 1982.  In November 1982, he 
experienced a seizure which was attributed to the head injury.  
He was diagnosed as having a seizure disorder.  VA's treatment of 
the Veteran included prescribing Dilantin.  

For purposes of information only, and without reliance thereon, 
the Board notes that Dilantin is defined as a trademark name for 
phenytoin, an anticonvulsant drug used to prevention and control 
of seizures.  Dorland's Illustrated Medical Dictionary 519, 1422 
(30th ed. 2003).

The Veteran contends that Dilantin therapy prescribed by VA 
caused a gum disorder which led to the Veteran's current dental 
problems, including tooth loss.  The Board assumes, for purposes 
of this decision, that the evidence establishes that VA 
prescribed Dilantin as part of the Veteran's treatment and that 
the Veteran took Dilantin as prescribed by VA. The remaining 
questions of fact raised by the Veteran's assertions, then, are 
whether Dilantin caused a gum disorder of the Veteran's gums, and 
whether a gum disorder resulting from Dilantin caused the 
Veteran's current dental disorder.  

In March 1999, Nikita Tregubov, M.D., opined reported, after 
reviewing the claims file, that Dilantin was known to cause 
gingival hyperplasia and possibly gingivitis, even in normal 
doses.  Dr. Tregubov also noted that a private dentist had 
advised the Veteran that his tooth loss was due to this 
medication, but what was needed was a comprehensive examination 
of the Veteran's teeth and gums and an opinion by a qualified 
dentist as to the relationship between the Veteran's tooth loss 
and Dilantin use.  

This opinion is favorable to a finding that Dilantin causes at 
least one gum disorder, gingival hyperplasia, and indicates a 
possibility that Dilantin may be linked to a second gum disorder, 
gingivitis.  However, the statement provides no opinion as to 
whether gingival hyperplasia or gingivitis were present in the 
Veteran's case or caused dental problems or tooth loss in the 
Veteran's case.  Dr. Tregubov stated that an examination and 
opinion as to the cause of the Veteran's dental problems was 
still needed.

In September 1999, the Veteran underwent a VA examination.  The 
examiners, a dentist and a periodontist, reviewed the claims file 
and examined the Veteran.  Upon completion of the exam, the 
dentist reported that the Veteran was suffering from slight 
generalized marginal gingivitis.  The dentist stated that there 
was no evidence of Dilantin hyperplasia involving the gingival 
tissues of the remaining teeth.  The examiners further stated 
that the Veteran had a deteriorating dental condition secondary 
to long term dental neglect.  The providers concluded that the 
Veteran's loss of teeth was the result of periodontitis, not 
Dilantin-induced hyperplasia or Dilantin therapy.  

This opinion supports finding that Dilantin can cause a gum 
disorder, hyperplasia.  The opinion establishes that hyperplasia 
induced by use of Dilantin was not present in the Veteran's case.  
The opinion further establishes that the Veteran had a gum 
disease, gingivitis, which was unrelated to use of Dilantin, and 
establishes that gingivitis did cause tooth loss.  This opinion, 
while favorable to the Veteran's contention that Dilantin causes 
a gum disorder, is unfavorable to a finding that the gum disorder 
caused by Dilantin was present in the Veteran's case or caused 
the Veteran's dental problems or tooth loss.

At the time of VA dental examination in June 2004, the Veteran 
had no upper teeth.  He had 10 remaining lower teeth.  There were 
findings of gingival inflammation and mucogingival deformities.  
There was lack of keratinized gingiva at tooth #29.  A diagnosis 
of gingival recession was assigned.  Gingival recession is 
defined as the drawing back of the gingivae from the teeth.  
Dorland's Illustrated Medical Dictionary 1595 (30th ed. 2003).  A 
finding of recession of the gum is unfavorable to a finding of 
that the Veteran had hyperplasia related to use of Dilantin, 
since lack of tissue, or recession, is the opposite of overgrowth 
of tissue, hyperplasia.

The provider stated that there was no gingival hyperplasia, 
either on the maxillary teeth or the mandibular teeth.  In an 
August 2004 addendum, a VA reviewer stated there was no evidence 
that the Veteran had gingival hyperplasia, and noted that no 
records could be obtained from the dentist who advised the 
Veteran that hyperplasia due to Dilantin had caused the Veteran 
problems with his teeth.  

This evidence is favorable to the Veteran's contention that 
Dilantin can cause a gum disorder, but is entirely unfavorable to 
a finding that a gum disorder caused by Dilantin was present in 
the Veteran's case, or that a gum disorder related to Dilantin 
caused any of the Veteran's dental problems.

Social Security Administration records were obtained following 
the Board's May 2009 Remand.  Those records reflect that the 
Veteran has been treated for a variety of medical disorders, but 
disclose no assessment of dental health or dental diagnoses.  The 
SSA records are neither favorable nor unfavorable to the 
Veteran's claim, except that the records do support the Veteran's 
contention that VA prescribed Dilantin.  

In April 2010, the Board requested VHA review of the claims 
files.  The VHA examiner opined that it was less than 50 percent 
likely that the Veteran incurred gingivitis as a side effect of 
use of Dilantin, and opined that it was less than 50 percent 
likely that the Veteran incurred a gum disorder which resulted in 
loss of teeth as a side effect of the use of Dilantin.  

The reviewer explained his rationale.  He stated that Dilantin 
causes hyperplasia of the gingiva, which is overgrowth of the 
tissue.  This definition of gingival hyperplasia is consistent 
with the medical dictionary definition.  See Dorland's 
Illustrated Medical Dictionary 887 (30th ed. 2003) (defining 
gingival hyperplasia as "noninflammatory enlargement of the 
gingivae").

The reviewer further stated that hyperplasia of the gums does 
not, in and of itself, cause periodontal disease or gingivitis.  
Gingivitis, as the reviewer who provided the August 2010 opinion 
stated, is an inflammation of the tissue that surrounds the 
teeth.  See Dorland's Illustrated Medical Dictionary 768 (30th 
ed. 2003).  The reviewer stated that there were no clinical 
records that indicated that the Veteran had gingival hyperplasia.  
The reviewer stated that the records demonstrated a diagnosis of 
gingivitis.  The reviewer opined that gingivitis is "almost 
always" the result of poor dental hygiene.  The reviewer stated 
that the eventual result of poor oral hygiene and neglect is loss 
of teeth.  The examiner stated that Dilantin plays "no role" in 
dental hygiene.  

The overwhelming majority of the medical evidence, including Dr. 
Tregubov's 1999 opinion and the August 2010 VHA opinion, 
establishes that Dilantin is known to cause gingival hyperplasia, 
a gum disease.  To this extent, the medical evidence is 
consistent with the Veteran's assertion that Dilantin may cause a 
gum disorder, hyperplasia.  The only medical evidence that 
Dilantin could be associated with any gum disorder other than 
hyperplasia is Dr. Tregubov's statement that Dilantin was known 
to "possibly" cause gingivitis.  The statement by Dr. Tregubov 
is of minimal probative or persuasive value, since his opinion is 
little more that a statement that Dilantin might or might not 
cause gingivitis.  

In contrast, no other provider indicated that Dilantin caused any 
gum disorder other than gingival hyperplasia.  The examiner who 
provided the August 2010 opinion stated that Dilantin did not 
cause gingivitis, and that gingivitis, as an inflammatory 
disorder of the gums, was related solely to dental care and 
hygiene and was unrelated to use of Dilantin.  The preponderance 
of the medical evidence establishes that use of Dilantin does not 
cause and is not related to development of gingivitis.  

The medical evidence establishes that the Veteran does not 
manifest gingival hyperplasia.  The VA examiners who conducted 
September 1999 concluded that the Veteran had gingivitis, but had 
no sign of gingival hyperplasia.  The June 2004 examination 
report reflects that the Veteran manifested gingivitis, but that 
gingival hyperplasia was not present.  The August 2004 addendum 
emphasized that there was no clinical evidence that the Veteran 
had gingival hyperplasia.  Finally, the reviewer who provided the 
August 2010 opinion concluded that, despite the Veteran's use of 
Dilantin, there were no clinical records which showed that the 
Veteran had gingival hyperplasia.  The overwhelming majority of 
the medical evidence establishes that a diagnosis of gingival 
hyperplasia was not appropriate.  

The medical evidence establishes that gingivitis causes loss of 
teeth, and establishes that the Veteran had gingivitis.  See 
September 1999 and June 2004 VA examination reports.  The medical 
evidence further establishes that gingival hyperplasia, in 
contrast to gingivitis, does not usually cause tooth loss.  

The overwhelming majority of the medical evidence establishes 
that gingivitis caused the Veteran's dental problems and tooth 
loss, and that the Veteran's gingivitis was unrelated to his VA 
treatment.  Thus, the September 1999, June 2004, August 2004, and 
August 2010 reports and opinions are entirely unfavorable to the 
Veteran's claim that his use of Dilantin prescribed by VA caused 
a gum disorder which resulted in loss of teeth, since those 
reports demonstrate that Dilantin therapy provided by VA is 
unrelated to the diagnosed gum disorder, gingivitis, which caused 
the Veteran's loss of teeth.  

There is some evidence which is favorable to the Veteran's claim.  
The Veteran has provided a lay contention that long-term use of 
Dilantin causes gingivitis, which causes gum disease, and then 
loss of teeth.  The Veteran has indicated that he bases this 
belief on the fact that a dentist who treated him in the early 
1990s advised him that use of Dilantin had caused the gum 
disorder which resulted in his current dental problems.  The 
Veteran has stated that the records of this dentist are 
unavailable.  

The Veteran was afforded VA examination, in part, because of the 
unavailability of the records described by the Veteran linking 
the Veteran's use of Dilantin to a gum disorder which resulted in 
current dental problems.  However, the findings of the VA 
examiners did not confirm that the Veteran had a gum disorder 
related to Dilantin use.  The Veteran's report of the opinion 
rendered is favorable to his claim, but the is outweighed by the 
preponderance of the medical evidence, which is unfavorable to a 
finding that hyperplasia related to Dilantin use is present and 
unfavorable to a finding that Dilantin caused gingivitis which is 
shown to have resulted in a current dental disorder.  

The Veteran, in his October 2010 response to the August 2010 VHA 
opinion, states, "I produced evidence that . . . the long-term 
use of Dilantin can cause gingivitis."  This is not an accurate 
summary of the medical evidence.  Dr. Tregubov stated, in a 1999 
opinion, that it was possible that the Veteran's gingivitis was 
linked to Dilantin use, and provided an opinion that dental 
examination was required.  The dental examination recommended by 
Dr. Tregubov was afforded to the Veteran.  Unfortunately for the 
Veteran's claim, the dental examinations and opinion afforded 
disclosed that Dilantin use was not related to the Veteran's 
gingivitis.  The examinations and opinion confirmed that 
gingivitis caused the Veteran's current dental problems.  
However, since the evidence establishes that there is no link 
between gingivitis and the Veteran's VA treatment, the evidence 
obtained following Dr. Tregubov's opinion is entirely unfavorable 
to the claim.  

The medical evidence establishes that gingivitis and gingival 
hyperplasia are two different dental disorders which have 
different medical etiologies.  The Veteran is not competent to 
state that the two disorders are the same, that both gum 
disorders are re caused by Dilantin, or that a gum disorder 
related to Dilantin caused his current dental problems, as those 
opinions are not subject to lay observation.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

While a Veteran is competent to testify as to a condition within 
his knowledge and personal observation, the differentiation 
between symptoms of a hyperplasia gum disorder as compared to a 
gingivitis gum disorder may not be readily susceptible to lay 
observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (finding Veteran 
competent to describe dry, itchy, scaling skin); but see Layno v. 
Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that 
Veteran suffered a particular illness (bronchial asthma) was not 
competent evidence because matter required medical expertise).

Finally, the Veteran contends that VA has overlooked the primary 
care opinion rendered by Dr. S.B.S.  In July 2009, Dr. S.B.S. 
stated that the Veteran took Dilantin for a seizure disorder "in 
the past."  Dr. S. opined that it is "as likely as not that 
this drug could lead to gum disease."  However, Dr. S. did not 
indicate that Dilantin caused a gum disease in the Veteran's 
case, and did not indicate that a gum disease related to use of 
Dilantin resulted in any dental or other disorder.

The medical evidence, including Dr. S.'s July 2009 statement, 
establishes that Dilantin can result in a gum disease.  What is 
at issue in this case is whether the use of Dilantin resulted in 
a gum disease in the Veteran's case, and, if so, whether the gum 
disease related to Dilantin caused the dental problems for which 
the Veteran seeks benefits under 38 U.S.C.A. § 1151.  As a matter 
of fact, the evidence, including with consideration of Dr. S.'s 
July 2009 statement, establishes that Dilantin did not cause gum 
disease in the Veteran's case, and that the gum disease which 
caused the Veteran's dental problems is not related to his use of 
Dilantin.

The Board has considered the evidence in favor of the Veteran's 
claim.  The Board is unable to find any favorable evidence other 
than the Veteran's personal lay statements, the Veteran's report 
that a dental provider advised him that Dilantin had caused a gum 
disorder, and the September 1999 opinion by Dr. Tregubov.  

As noted above, the lay statements are not competent medical 
evidence to establish the medical etiology of a gum disease, 
although the Veteran is competent to describe the symptoms of gum 
disease.  The competent medical evidence that the Veteran does 
not have hyperplasia of the gums outweighs the probative value of 
the Veteran's assertions that a provider told him he had a gum 
disease due to Dilantin.  

The opinion that Dilantin use could "possibly" be related to 
gingivitis is speculative, and is outweighed by the unfavorable 
August 2010 opinion.  The August 2010 is not speculative.  
Moreover, the August 2010 opinion is of great probative value 
because the reviewer who provided the August 2010 opinion had the 
benefit of reports of dental examinations recommended by Dr. 
Tregubov, and because the reviewer explained the basis for his 
opinion that the Veteran's gingivitis was unrelated to use of 
Dilantin.  

As the preponderance of the evidence establishes the Veteran does 
not have a gum disorder due to his VA treatment, he does not meet 
the criteria for an award of benefits under 38 U.S.C.A. § 1151.  
The appeal is denied.  


ORDER

The appeal for compensation based on the provisions of 38 
U.S.C.A. § 1151 for a chronic gum disease, claimed as additional 
disability due to VA medical treatment, is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


